DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on July 28, 2020. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2020/071190 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyvoct (US 5,195,904).
Regarding claim 16: Cyvoct teaches a coaxial RF connector system (Fig. 1) comprising: a coaxial RF connector 1 and a coaxial RF counter connector 2, the coaxial RF connector 1 comprising at least a first inner conductor 3 defining a center axis of the coaxial RF connector (Fig. 1), a first outer conductor 4 coaxial [[to]] with the first inner conductor 3 (Fig. 1), and a first centering device (at 1; Fig. 1) at the first outer conductor 4 (see extruded portion; Fig. 1), the first centering device having an outer surface coaxial [[to]] with the first inner conductor 3 (see Fig. 1), the coaxial RF counter connector 2 comprising at least a second inner conductor 8, a second outer conductor 9 coaxial with the second inner conductor 8 (Fig. 1), and a second centering device 23 [[at]] having an inner surface 24 that is separated from an outer surface of the second outer conductor 9 by a gap (e.g. a gap exists between the second outer conductor 9 and the inner surface 24; see Fig. 1), said inner surface being coaxial with the second inner conductor 9 (Fig. 1), wherein, when mated, the first inner conductor 3 and the second inner conductor 8 provide an inner galvanic contact with each other (see Fig. 2), wherein, when mated, the first outer conductor  4 and the second outer conductor 9 provide an outer galvanic contact with each other (Fig. 3), wherein: (16a) the outer surface of the first centering device (at 1; Fig. 1) conforms to a shape and size of the inner surface of the second centering device 23 such that, when mated, the first centering device matches the second centering device (see Fig. 3); [[and]] or (16b) an inner surface of the first centering device conforms to a shape and size of an outer surface of the second centering device such that, when mated, the first centering device matches the second centering device; and wherein: (i) the first centering device is electrically insulated from the first connector outer conductor, and/or the second centering device 23 is electrically insulated from the second outer conductor 9 (e.g. second centering device 23 is separate from and made of an insulated material relative to the second outer conductor 9; see Fig. 1), or (ii) either an insulating sleeve or an insulating layer is included between the first centering device and the second centering device.  
Regarding claim 17: Cyvoct teaches all the limitations of claim 16 and further teaches  wherein: the first outer conductor 4 comprises a first contact section having a bare metal surface (see Fig. 4) and the second outer conductor 9 comprises a second contact section having a bare metal surface (see Fig. 2), wherein the first and second contact sections are in galvanic contact when the coaxial RF connector 1 and the coaxial RF counter connector 2 are mated (see Fig. 2),  and the first inner conductor 3 comprises a third contact section (e.g. base of conductor 3; Fig. 1) having a bare metal surface (Fig. 1) and the second inner conductor 8 comprises a fourth contact section (e.g. base of conductor 8; Fig. 1) having a bare metal surface (Fig. 1), wherein the third and fourth contact sections are in galvanic contact (see Fig. 2) [[,]] when the coaxial RF connector and the coaxial RF counter connector are mated (Fig. 2). 
Regarding claim 18: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the first outer conductor 4 is the first centering device (at 1; Fig. 1).
Regarding claim 19: Cyvoct teaches all the limitations of claim 18 and further teaches wherein the second centering device 23 is a centering sleeve (at 24; Fig. 1).
Regarding claim 20: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the second center device 23 forms one monolithic part with the second outer conductor 9 (see Fig. 1 for a monolithic connector).
Regarding claim 21: Cyvoct teaches all the limitations of claim 16 and further teaches wherein at least one of the first centering device (at 1; Fig. 1) and the second centering device 23 comprises an electrically insulating material or an insulating layer (e.g. elements 23 and 5 have insulative properties; see Fig. 1).  
Regarding claim 22: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the outer contour of the first centering device (at 1; Fig. 1) is a cylindrical contour (Fig. 1), and the inner contour of the second centering device 23 is a cylindrical contour (at 24; Fig. 1), and the first centering device has an outer diameter that is smaller or larger than an inner diameter of the second centering device (see Fig. 1).  
Regarding claim 23: Cyvoct teaches all the limitations of claim 19 and further teaches wherein the centering sleeve (at 24; Fig. 1) forms one monolithic part with the second outer conductor 9 (see Fig. 1 for a monolithic connector).  
Regarding claim 24: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the second outer conductor 9 has a tubular shape with a plurality of longitudinal slits (see Fig. 1), said slits extending to an end face of the second outer conductor and forming a plurality of spring-loaded contact elements (see Fig. 1).  
Regarding claim 25: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the coaxial RF connector 1 or the coaxial RF counter connector 2 further comprises a locking nut or a locking sleeve (at 2; Fig. 1).  
Regarding claim 26: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the coaxial RF connector 1 is a plug connector and comprises an inner conductor contact pin 3 (Fig. 1), and wherein the coaxial RF counter connector 2 is a socket connector and comprises a counter connector inner conductor contact socket 8 (Fig. 1).  
Regarding claim 27: Cyvoct teaches all the limitations of claim 16 and further teaches wherein the coaxial RF connector is a socket connector and comprises an inner conductor contact socket, and wherein the coaxial RF counter connector is a plug connector and comprises a counter connector inner conductor contact plug (e.g. changing the names of the connectors/components is merely interchangeable and does not take away from the invention containing all the elements).  
Regarding claim 28: Cyvoct teaches all the limitations of claim 16 and further teaches wherein when the coaxial RF connector and the coaxial RF counter connector are mated with one another, a gap exists between an end face of the first outer conductor and an end face of the second outer conductor (e.g. see Fig. 1 and gap exists along the ends).  
Regarding claim 29: Cyvoct teaches all the limitations of claim 17 and further teaches wherein the second centering device 23 forms one monolithic part with the second outer conductor 9 (see Fig. 1 for a monolithic connector).  
Regarding claim 30: Cyvoct teaches all the limitations of claim 25 and further teaches wherein the coaxial RF connector is a socket connector and comprises an inner conductor contact socket, and wherein the coaxial RF counter connector is a plug connector and comprises a counter connector inner conductor contact plug (e.g. changing the names of the connectors/components is merely interchangeable and does not take away from the invention containing all the elements).  
Regarding claim 31: Cyvoct teaches all the limitations of claim 24 and further teaches wherein when the coaxial RF connector and the coaxial RF counter connector are mated with one another (Fig. 2), an end face of the first outer conductor and an end face of the second outer conductor form a gap therebetween (e.g. gap at the ends; see Fig. 3).  
Regarding claim 32: Cyvoct teaches all the limitations of claim 25 and further teaches wherein the coaxial RF connector 1 is a plug connector and comprises an inner conductor contact pin, and wherein the coaxial RF counter connector 2 is a socket connector and comprises a counter connector inner conductor contact socket (see Fig. 1).  
Regarding claim 33: Cyvoct teaches all the limitations of claim 23 and further teaches wherein the second outer conductor 9 has a tubular shape with a plurality of longitudinal slits (Fig. 1), said slits extending to an end face of the second outer conductor and forming a plurality of spring-loaded contact elements (Fig. 1).  
Regarding claim 34: Cyvoct teaches all the limitations of claim 16 and further teaches wherein: the outer surface of the first centering device (at 1; Fig. 1) conforms to a shape and size of the inner surface of the second centering device 23 such that, when mated, the first centering device matches the second centering device in contact therewith at the outer surface of the first centering device along the center axis (see Fig/ 2); or an inner surface of the first centering device conforms to a shape and size of an outer surface of the second centering device such that, when mated, the first centering device matches the second centering device in contact therewith at the inner surface of the first centering device along the center axis.

Response to Arguments
Applicant’s arguments with respect to claims 16-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Cyvoct (US 5,195,904) teaches all the limitations of independent claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833